       Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSEPH P. MOFFITT,                        :    Civil No. 3:19-CV-00899
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
TUNKHANNOCK AREA SCHOOL                   :
DISTRICT, et al.,                         :
                                          :
             Defendants.                  :    Judge Jennifer P. Wilson
                                MEMORANDUM
      This is a civil rights case arising from an allegedly wrongful termination.

The court dismissed the complaint on April 15, 2020, but granted Plaintiff leave to

amend his claims against the individual defendants in their individual capacities.

Plaintiff has since filed an amended complaint, and Defendants have filed a motion

to dismiss. Because the court finds that the amended complaint is barred by the

issue preclusion doctrine, the motion to dismiss is granted.

                    BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Joseph P. Moffitt (“Moffitt”) was formerly employed as a principal

with the Tunkhannock Area School District (“TASD” or “the district”). (Doc. 21 ¶

4.) Moffitt was terminated from his position with the district on September 12,

2016, based on two driving under the influence incidents. (Id. ¶ 18.) This




                                          1
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 2 of 10




termination decision was made following a Loudermill hearing 1 that occurred on

May 26, 2016 and June 9, 2016. (Id. ¶¶ 28–51.) Moffitt appealed the district’s

termination decision to Pennsylvania’s Secretary of Education, who upheld the

termination. Moffitt v. Tunkhannock Area Sch. Dist., 192 A.3d 1214, 1216 (Pa.

Commw. Ct. 2018) [hereinafter Moffitt I]. Moffitt then appealed that decision to

the Commonwealth Court of Pennsylvania, which upheld Moffitt’s termination on

August 13, 2018. (Id. at 1219.)

       Moffitt filed the instant case on May 28, 2019, again challenging his

termination and naming as defendants TASD, the TASD Board of School

Directors (“the Board”), and the individual members of the Board, who were sued

in both their individual and official capacities. (Doc. 1.) Defendants moved to

dismiss the complaint on September 16, 2019, arguing that Moffitt’s claims were

barred by the issue preclusion and claim preclusion doctrines and that they failed to

state a claim upon which relief could be granted. (Doc. 7.)

       The court granted the motion to dismiss on April 15, 2020. (Docs. 19–20.)

The court found that Moffitt’s claims against the district, the Board, and the

individual defendants in their official capacities were barred by the claim




1
 Employees with a protected property interest in continued employment are entitled to an
opportunity to hear and respond to charges against them prior to being deprived of continued
employment. Loudermill v. Cleveland Bd. Of Educ., 470 U.S. 532 (1985).
                                               2
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 3 of 10




preclusion doctrine and that Moffitt’s claims against the individual defendants in

their individual capacities failed to state a claim upon which relief could be

granted. (Doc. 19.) The court accordingly dismissed all claims with prejudice

except Moffitt’s claims against the individual defendants in their individual

capacities, which the court allowed Moffitt to amend. (Doc. 20.)

      Moffitt filed an amended complaint on May 5, 2020. (Doc. 21.) Moffitt’s

allegations in the amended complaint focus on Defendants’ actions during his

Loudermill hearing. (See id.) Moffitt raises two counts for violation of his due

process and equal protection rights, one count for First Amendment retaliation, and

one count for wrongful suspension and termination. (Id. ¶¶ 56–83.)

      Defendants moved to dismiss the amended complaint on May 19, 2020,

arguing that Moffitt’s claims are barred by the issue preclusion doctrine and that

they fail to state a claim upon which relief may be granted. (Doc. 22.) Briefing on

the motion has concluded, and it is ripe for the court’s disposition. (Docs. 24–26.)

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable
                                            3
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 4 of 10




inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                     DISCUSSION

      A. The Court Will Not Convert the Motion to a Motion for Summary
         Judgment

      At the outset, the court will consider whether to convert Defendants’ motion

to dismiss into a motion for summary judgment. Moffitt argues that the court

should convert the motion and accordingly permit extra time for discovery because

Defendants have made two factual statements that are outside the scope of his

amended complaint. (Doc. 25 at 10–12.) Specifically, Moffitt challenges the

following two statements:

      Regarding the unlawful retaliation claim, Plaintiff offered mere
      speculation that Defendants terminated Plaintiff because of motion
      rulings in an unrelated federal lawsuit. However, this speculation
      hardly rises to the level of a plausible claim as Plaintiff’s two DUI
                                           4
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 5 of 10




       convictions constituted the true substantial and motivating factors for
       Plaintiff’s suspension and termination.

(Doc. 24 at 11.)

       Further, Plaintiff offered no plausible or factually-sufficient pleadings
       against any Defendants in their individual capacities regarding any of
       his claims.

(Id. at 14.)

       The decision of whether to convert a motion to dismiss into a motion for

summary judgment is left to the discretion of the district court. Kulwicki v.

Dawson, 969 F.2d 1454, 1463 n.11 (3d Cir. 1992). Here, the court declines to

convert the motion. The two statements that Moffitt challenges are only relevant

to Defendants’ argument that Moffitt has not sufficiently pleaded facts to state a

claim upon which relief may be granted. As the court concludes below, however,

Moffitt’s amended complaint is barred by the issue preclusion doctrine, rendering

analysis of the factual sufficiency of his pleading unnecessary. Thus, even

assuming for the sake of argument that the Defendants’ statements introduced facts

that should not be considered at this stage, this fact would have no impact on the

court’s resolution of the motion. Accordingly, the court will not convert the

motion into a motion for summary judgment.




                                          5
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 6 of 10




      B. Moffitt’s Amended Complaint Is Barred by the Issue Preclusion
         Doctrine

      Defendants’ first argument is that Moffitt’s amended complaint is barred by

the issue preclusion doctrine because his claims were already decided by the

Commonwealth Court in a previous case. (Doc. 24 at 5–9.) Issue preclusion, also

referred to as collateral estoppel, bars re-litigation of an issue identical to an issue

that was raised in a prior action. Edmundson v. Borough of Kennett Square, 4 F.3d

186, 189 (3d Cir. 1993). When the issue was previously litigated in state court, a

federal court is required to give the state court’s judgment full faith and credit and

“apply the same preclusion rules as would the courts of that state.” Id.

      Under Pennsylvania preclusion rules, the issue preclusion doctrine applies

when five conditions are met:

      (1) the issue decided in the prior case is identical to the one presented
      in the later action; (2) there was a final adjudication on the merits; (3)
      the party against whom the plea is asserted was a party or in privity with
      a party in the prior case; (4) the party or person privy to the party against
      whom the doctrine is asserted had a full and fair opportunity to litigate
      the issue in the prior proceeding; and (5) the determination in the prior
      proceeding was essential to the judgment.

Skotnicki v. Ins. Dep’t, 175 A.3d 239, 247 (Pa. 2017) (quoting Office of

Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51 (Pa. 2005)).

      Issue preclusion is an affirmative defense that the moving party must prove.

See Weiner v. Lex, 176 A.3d 907, 926 (Pa. Super. Ct. 2017). Accordingly, the

                                            6
       Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 7 of 10




defense fails if the movant fails to establish any of the elements of the defense.

Perelman v. Perelman, 125 A.3d 1259 (Pa. Super. Ct. 2015). Although the

doctrine is an affirmative defense, it can be raised in a motion to dismiss. Connelly

Found. v. Sch. Dist. of Haverford Twp., 461 F.2d 495, 496 (3d Cir. 1972).

      Here, the court finds that all conditions are present for application of the

issue preclusion doctrine. The first condition requires that the issues raised in the

prior case and the current case are identical. Skotnicki, 175 A.3d at 247. That

condition is present here. Moffitt alleges in the present case that his Loudermill

hearing violated his constitutional rights to due process and equal protection, that

his termination constituted retaliation, and that he was wrongfully terminated and

suspended. (Doc. 21 ¶¶ 56–83.) All of those issues were litigated before the

Commonwealth Court and decided by that court. See Moffitt I, 192 A.3d at 1217–

19 & n.5.

      Moffitt nonetheless argues that the first condition of the issue preclusion

analysis is not present. He asserts that “the issue of the Defendants’ bias and

pretextual behavior has never, in fact, been litigated” because the Secretary of

Education denied his appeal and affirmed the district’s termination decision “after

a legal argument without the taking of testimony.” (Doc. 25 at 18.) This argument

is without merit. As noted above, the Commonwealth Court directly addressed all

of Moffitt’s claims. Moreover, Moffitt’s amended complaint does not make any
                                           7
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 8 of 10




allegations about the process he was afforded during proceedings before the

Secretary of Education, so even if that issue had not been litigated before the

Commonwealth Court, that fact would have no bearing on this case.

      The second condition of the issue preclusion analysis is present because the

Commonwealth Court reached a final decision on the merits of Moffitt’s claims.

See Moffitt I, 192 A.3d at 1219. The third condition is also present because Moffitt

was a party before the Commonwealth Court and is a party in the present case. Id.

      The fourth condition requires a finding that the party “against whom the

doctrine is asserted had a full and fair opportunity to litigate the issue in the prior

proceeding.” Skotnicki, 175 A.3d at 247. Here, Moffitt was given a full and fair

opportunity to litigate his case before the Commonwealth Court, see Moffitt I, 192

A.3d at 1217–18, and Moffitt does not present any arguments to the contrary. This

condition is accordingly met.

      The fifth and final condition of the issue preclusion analysis requires a

finding that the determination in the prior proceeding was “essential to the

judgment.” Skotnicki, 175 A.3d at 247. This condition is clearly present here. As

noted above, Moffitt’s constitutional claims, retaliation claim, and wrongful

suspension and termination claim were all directly presented to the Commonwealth

Court. See Moffitt I, 192 A.3d at 1214. The court’s resolution of those issues was

therefore essential to its judgment.
                                            8
        Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 9 of 10




      Other than his aforementioned argument regarding the first element of the

issue preclusion analysis, Moffitt raises only one argument as to why his claims are

not precluded. Moffitt argues that his claims are not precluded because he was

required to exhaust his administrative remedies by appealing to the Secretary of

Education and then filing a second appeal to the Commonwealth Court. (Doc. 25

at 13–17.)

      Moffitt’s argument is based on the erroneous premise that he was required to

exhaust state court remedies prior to filing suit in federal court. It is a long-settled

principle that “exhaustion of state remedies is not a prerequisite to an action under

42 U.S.C. § 1983.” Knick v. Twp. of Scott, Pa., 588 U.S. __, 139 S. Ct. 2162, 2167

(2019) (emphasis in original) (quoting Heck v. Humphrey, 512 U.S. 477, 480

(1994)). This general rule extends to cases like the present one where an employee

of a Pennsylvania school district challenges the district’s adverse personnel

decision. See, e.g., Donovan v. Pittston Area Sch. Dist., No. 3:14-CV-01657, 2015

WL 3771420, at *8 (M.D. Pa. June 17, 2015) (holding that plaintiff employee

challenging school district’s decision to demote her “need not exhaust her

administrative remedies before filing her § 1983 claim”); Moffitt v. Tunkhannock

Area Sch. Dist., No. 3:13-CV-01519, 2013 WL 6909958, at *3 (M.D. Pa. Dec. 31,

2013) (previous action filed by Moffitt and involving same plaintiff’s counsel in

which Moffitt challenged the district’s decision to suspend him and the court held
                                            9
       Case 3:19-cv-00899-JPW Document 33 Filed 09/30/20 Page 10 of 10




that Moffitt was not required to exhaust his administrative remedies before filing

suit). In addition, as the court held in rejecting this argument when analyzing

Defendants’ motion to dismiss Moffitt’s original complaint, see Doc. 19 at 10–11,

“[d]ecisions of state administrative agencies that have been reviewed by state

courts are . . . given preclusive effect in federal courts.” Edmundson, 4 F.3d at 189

(quoting Kremer v. Chem. Constr. Corp., 456 U.S. 461, 479–85 (1982)).

      Accordingly, because all of the elements necessary for a finding of issue

preclusion are present and Moffitt has not presented any meritorious arguments to

the contrary, the court finds that his amended complaint is barred by the issue

preclusion doctrine. Having reached that conclusion, the court will not consider

whether the amended complaint alleges sufficient facts to state a claim upon which

relief may be granted.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss is granted. An

appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania

Dated: September 30, 2020




                                         10
